Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 17-18. (Cancelled).
Allowable Subject Matter
Claims 1, 3-9, 11-16 are allowable. Claims 3, 4, and 7-9 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on September 20, 2019, is hereby withdrawn and claims 1, 4, and 7-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter:  Amended claim 1 requires processing requirements for the claimed controller previously cited in claim 10. The Examiner’s October 29, 2020 rejection of claim 10 in view of Sakai is hereby withdrawn after further consideration. See the Examiner’s analysis under Qiu; Taiquing T. et al. (US 20070137794 A1) in the Examiner’s October 29, 2020 office action. The Examiner agrees with Applicant’s January 29, 2021 arguments. See below. The Examiner’s updated search notes Yamazaki; Hirohisa et al. (US 8741063 B2) who teaches a similar apparartus including a controller (280; Figure 2) configured to control the precursor supply system (266+piping+valves; Figure 2), the reactant supply system (233b+piping+valves; Figure 2) and the exhaust system (231; Figure 2) so as to perform a process of forming the film containing the main element on the substrate (200; Figure 2) by performing a cycle (Figure 10,11) a predetermined number of times, the cycle (Figure 10,11) including non-simultaneously (Figure 10,11) supplying gases. However, Yamazaki does not teach or suggest a first process (vaporized gas supply+purge; Figure 11) of supplying the precursor to the substrate (200; Figure 2) in the process chamber (205; Figure 2) via the first nozzle (233a; Figure 2) and the second nozzle (233b; Figure 2) and exhausting the internal atmosphere of the process chamber (205; Figure 2); and a second process of supplying the reactant to the substrate (200; Figure 2) in the process chamber (205; Figure 2) via a third nozzle and exhausting the internal atmosphere of the process chamber.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed January 29, 2021, with respect to amended claim 1 and currently cancelled claim 10 have been fully considered and are persuasive.  The rejections under Qiu in view of Sakai are withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8741063 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716